     Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 1 of 33


                                                                         FILED
                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS       t°'I 26 2018
                           AT SAN ANTONIO          CLERK. U.S. DISTRICIJRT
                                                                    WESTERN DISTRICT  kW(AS
                                                                    BY               I'-'fl.
                                                                                 DEPUTY CLERK
CLAUDE C. HABY and
LINDA E. HABY,
    PlaintiffS,

V.

DAVID KAUTTER, ANUBHAV
BAGGA, MICHAEL RODRIGUEZ,
CHRISTOPHER FLETCHER,
JAMES ASHTON, and
4 OR 5 UNKNOWN AGENTS
OF THE INTERNAL REVENUE
SERVICE,
     Defendants.


            COMPLAINT IN THE FORM OF A BIVENS ACTION

The Fourth Amendment provides that:

       "The right of the people to be secure in their persons, houses, papers,
       and effects, against unreasonable searches and seizures, shall not be
       violated.. ."

Claude C. Haby and his wife Linda, are the plaintiffs in the above-captioned
action, who allege as follows:
                                 JURISDICTION
1.    This is a civil action brought pursuant to Bivens v. Six Unknown Named
Agents of the Federal Bureau ofNarcotics, 403 U.S. 388 (1971).
2.    The Court has jurisdiction over this action pursuant to U. S. Const. Art. VI,
28 U.S.C. § 1331 and 220, 28 U. S. C. §3201, 26 U.S.C. §6323 and Texas Civil
Practice & Remedies Code Chapter 110.

                                          1
          Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 2 of 33



                                                 PARTIES
    3.        Claude C. and Linda E. Haby (Plaintiffs) are a free man and woman with
    unalienable Rights who are domiciled do P. 0. Box 413, Leakey, Texas.
    4.    David Kautter is IRS Commissioner and the other Defendants are federal
    agents.
                                                   FACTS
    5.        Both Anaubhav Bagga and Michael Rodriguez have seized, without warrant,
    $18,365.56 in funds from Haby's bank accounts'.
    6.     Christopher Fletcher and his Group Manager James Ashton, have been
    harassing plaintiffs for several years.
    7.    Fletcher and Ashton are not enforcement officers and have no authority to
    harass or seize property.
    8.    The Congress of the United States, on April 2, 1992 adopted the
    International Covenant on Civil and Political Rights, 138 Cong. Rec. S4781-0l.
    9.        In Article     1   of the International Covenant on Civil and Political Rights, at
paragraph 2, it is stated: "All peoples may, for their own ends, freely dispose of
their natural wealth and resources without prejudice to any obligations arising out
of international economic co-operation, based upon the principal of mutual benefit,
and international law."
      The Declaration of Independence tells us that our Creator bestowed
    10.
unalienable Rights on us, among them, the Right to own property.
      Both the Covenant of International rights and the Declaration of
    11.
Independence enumerate our unalienable Rights.
     In other words, we cannot be compelled or forced to contribute to the social,
    12.
economic and cultural development of the United States or any other state.
      Anyone who forces us to contribute to the social, economic and cultural
    13.

development of the United States is committing a violation of the Law of Nations,
1
    Exhibit   1   Notices of Levys

                                                      2
          Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 3 of 33



    one of the four crimes that are enumerated in the Constitution of the United States
    of America, enacted September 17, 1787.
    14.   Christopher Fletcher and James Ashton have recently noticed plaintiffs that
    the federal agents have, on October 30, 2018, executed a Levy against property
    owned by the plaintiffs.
    15.    Plaintiffs received a Notice of Seizure of property described as: "Right title
    and interest to 3 80.795 acres of unimproved real property described in the deed
    located in Vol 730 Page 294 of the Deed Records of Bandera County, Texas.
    More commonly known as Property ID Numbers 163244, 163245, 163246, 163247
    and 163249 of the Bandera Central Appraisal District and by the addresses 4599
    FM 187 Vanderpool, TX and 46943 FM 187 Vanderpool, TX..
    16.   The Levy and Notice of Seizure2 were not accompanied with a Warrant or
    Court Order of any kind.
      Bagga, Rodriguez, Fletcher, Ashton and the other unknown federal agents
    17.
have executed without judicial court orders and without a warrant supported by an
affidavit of probable cause, a seizure of property, in violation of the                4th

Amendment to the Constitution of the United States of America.
                                       FIRST CAUSE OF ACTION
    18.     The federal agents, known and unknown, violated plaintiff's rights under the
Fourth Amendment.
    19.     One of the protections afforded plaintiffs under the Fourth Amendment is an
independent limitation upon the exercise of federal power.
20.   No magistrate nor judge issued a Search and Seizure Warrant supported by
descriptions of persons or property to be searched or seized, nor an affidavit of
probable cause.
21.         In point of fact, there was no due process of any kind.
22.        Plaintiffs had committed no crime.
2
    Exhibit 2   Levy and Notice of Seizure, attached hereto and incorporated herein.

                                                            CI
      Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 4 of 33



23.   Defendants seized property belonging to Plaintiffs without due process and
in violation of the 4th Amendment and the Constitution of the United States of
America.
                           SECOND CAUSE OF ACTION
24.   Anubhav Bagga, Michael Rodriguez, Christopher Fletcher, James Ashton
and the other unknown federal agents who abetted them knew or should have
known that no official, be it federal or state, can summarily enforce a search and
seizure warrant unless it is supported by oath or affirmation, and particularly
describing the place to be searched, and the persons or things to be seized.
25.    Anubhav Bagga, Michael Rodriguez, Christopher Fletcher, James Ashton
and the other unknown federal agents who aided and abetted them knew or should
have known that in the absence of a court order or valid warrant there exists no
basis for a federal search and seizure.
26.   Anubhav Bagga, Michael Rodriguez, Christopher Fletcher, James Ashton
and the other unknown federal agents who accompanied them did not abide by the
independent limitation upon the exercise of federal power, in clear violation of the
Fourth Amendment and the Constitution of the United States of America..
                            THIRD CAUSE OF ACTION
27.   Anubhav Bagga, Michael Rodriguez, Christopher Fletcher, James Ashton
and the other unknown federal agents who accompanied them have terrorized and
financially endangered the Habys, in clear violation of the protections afforded by
the Fourth Amendment and the Constitution of the United States of America.


28.   When federal agents seized the resources and property of plaintiffs they
were flexing their federal might.
29.    The Habys could find no court or administrative agency who would or could
offer them a remedy.
30.    Their entreaties fell on deaf ears.

                                             ri
      Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 5 of 33



31.    The mere invocation of federal power by a federal law enforcement official
will normally render futile any attempt at redress of grievance.
32.    The situation is even worse because at the mere mention of the RS all doors
are slammed shut, as though there was a special law allowing unlawful seizure by
the agents in the IRS.
33.      A claim of authority to enter is likely to unlock the door as well.                        See Weeks
v.    United States, 232 U.S. 383, 386 (1914)

                                 FOURTH CAUSE OF ACTION
34.   Anubhav Bagga, Michael Rodriguez, Christopher Fletcher, James Ashton
and the other unknown federal agents who aided and abetted them, in violation of
the Fourth Amendment, conspired to violate plaintiffs' right to be secure in their
persons, houses, papers and effects, against unreasonable searches and seizures.
35. The unnecessary force applied, the humiliation , the ultimatum given to
plaintiffs to bend to the agents' federal force and will are in violation of plaintiff's
Fourth Amendment rights, the Declaration of Independence and the Constitution of
the United States of America.




                                   FIFTH CAUSE OF ACTION
36.   Plaintiffs are in possession of documents from the U. S. Tax Court3 which
show that no Notices of Deficiency were ever sent to plaintiffs, thus invoking 26
U.S.C. §6213.
37.   No assessment of a deficiency in respect to any tax imposed by subtitle A,
B, chapter 41, 42, 43 or 44 and no levy or proceeding in court for its collection

Exhibit 3   Motion to dismiss and order from U. S. Tax Court, attached hereto and incorporated herein.

                                                       5
      Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 6 of 33



 shall be made, begun, or prosecuted until such notice has been mailed to
taxpayer.
The making of such assessment or the beginning of such proceeding or levy during
the time such prohibition is in force may be enjoined by a proceeding in the
property court, including the Tax Court, and a refund may be ordered by such court
of any amount collected within the period during which the Secretary is prohibited
from collecting by levy or through a proceeding in court under the provisions of
this subsection.
38.   Defendants could not levy any of plaintiffs' property because no Notice of
Deficiency was ever sent to plaintiffs.
39.  The unlawful taking of plaintiff's property has caused plaintiffs injury and
was without authority of any kind.
40.   Plaintiffs are entitled, as part of this action, to recover all property taken by
federal agents because no notice was sent to plaintiffs.
                           SIXTH CAUSE OF ACTION
41.    The U. S. Supreme Court, in an opinion by Brennan, J., held that a violation
of the Fourth Amendment's command against unreasonable searches and seizures,
by a federal agent acting under color of federal authority, gave rise to a federal
cause of action for damages consequent upon the agent's unconstitutional conduct.
42. This court has the power to award damages for violation of constitutionally
protected interests, and the traditional judicial remedy of damages is appropriate to
vindicate the personal interests protected by the Fourth Amendment.
43.   David Kautter, Anubhav Bagga, Michael Rodriguez, Christopher Fletcher,
James Ashton and the other unknown federal agents who aided and abetted them in
composing and filing the Levys and Notices of Seizure knew or should have
known they were engaged in unlawful search and seizure.
44.   Plaintiffs ask that they recover damages from each and every one of them in
the amount of $100,000.
      Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 7 of 33



                         SEVENTH CAUSE OF ACTION
45.    At least 3 or 4 of the unnamed John Does were engaged in the covert taking
of plaintiffs' property.
46.    The agents were engaged in falsifying Notice of Liens, Notice of Levys or
other administrative process in preparation for the taking of plaintiffs' property.
47.    Any and all agents who were not named but facilitated the taking of
plaintiffs' property engaged in 4th Amendment violations.
                          EIGHTH CAUSE OF ACTION
48. Violations of federal laws, constitution and treaties governing taxes were
committed by the federal agents.
49.   The Notices of Federal Tax Lien naming Plaintiffs which are filed in public
record are falsified and based on Substitute for Return information.
50.   The use of SFR's has been banned as a basis for assessments leading to
Notices of Federal Tax Liens.
Si.   The IRS regulations concerning seizure or levy for income taxes were not
followed in this instance.
52.    Plaintiffs' Rights under the Constitution and international treaties have been
violated.
53.    In the absence of a Search and Seizure Warrant describing the persons or
places to be searched and describing the items to be seized, it is very difficult to
cite the government statutes that prohibit them.
54.   In the absence of a judicial order creating a judgment, no Levy or Notice of
Seizure could be issued, executed or filed in public record.
55.    Further, in the absence of a warrant for search and seizure, or judicial order,
it is difficult to determine the modus operandi behind the taking of plaintiffs'
property.




                                          7
      Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 8 of 33



56.    If the IRS seizure was for 26 Usc subtitle A or B taxes, the IRS agents are
restricted from the actions taken against the plaintiffs by 26 U.S.C. §6212 and
6213 respectfully Notice of Deficiency and Restrictions applicable to deficiencies.
                         26 U.S.C. §62 12 Notice of Deficiency
(a) In general

If the Secretary determines that there is a deficiency in respect of any tax imposed
by subtitles A or B or chapter 41, 42, 43, or 44 he is authorized to send notice of
such deficiency to the taxpayer by certified mail or registered mail. Such notice
shall include a notice to the taxpayer of the taxpayer's right to contact a local office
of the taxpayer advocate and the location and phone number of the appropriate
office

                 26 U.S.C. §6213 Restrictions applicable to deficiencies
 (a) Time for filing petition and restriction on assessment
Within 90 days, or 150 days if the notice is addressed to a person outside the
United States, after the notice of deficiency authorized in section 6212 is mailed
(not counting Saturday, Sunday, or a legal holiday in the District of Columbia as
the last day), the taxpayer may file a petition with the Tax Court for a
redetermination of the deficiency. Except as otherwise provided in section 6851,
6852, or 6861 no assessment of a deficiency in respect of any tax imposed by
subtitle A, or B, chapter 41, 42, 43, or 44 and no levy or proceeding in court for its
collection shall be made, begun, or prosecuted until such notice has been mailed to
the taxpayer, nor until the expiration of such 90-day or 150-day period, as the case
may be, nor, if a petition has been filed with the Tax Court, until the decision of
the Tax Court has become final. Notwithstanding the provisions of section 7421(a),
the making of such assessment or the beginning of such proceeding or levy during
the time such prohibition is in force may be enjoined by a proceeding in the proper
court, including the Tax Court, and a refund may be ordered by such court of any
amount collected within the period during which the Secretary is prohibited from
collecting by levy or through a proceeding in court under the provisions of this
subsection. The Tax Court shall have no jurisdiction to enjoin any action or
proceeding or order any refund under this subsection unless a timely petition for a
redetermination of the deficiency has been filed and then only in respect of the
deficiency that is the subject of such petition. Any petition filed with the Tax Court
on or before the last date specified for filing such petition by the Secretary in the
notice of deficiency shall be treated as timely filed.



                                           8
      Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 9 of 33



57. Plaintiffs have never received a Notice of Deficiency from the Secretary or
Commissioner of Internal Revenue, and until and unless they have, no collection
activity of any kind shall be made, begun, or prosecuted until such notice has been
mailed to them.
58.   Plaintiffs have never been convicted of a federal crime, the first element
necessary in a "forfeiture" seizure.
59.   Forfeiture laws are intended to punish the defendant found guilty of a crime,
to reduce profits from and thereby deter criminal activity.
60.       In this instance, federal agents have violated Plaintiffs'   8th
                                                                             Amendment
rights.
61.   By seizing Plaintiffs' property federal agents have inflicted cruel and
unusual punishment even before any criminal activity was hinted at. Austin v.
United States, 509 U.S. 602 (1993)
62.   It is not a crime to earn and keep any amount of money, as long as it was
earned lawfully.
63.   It is a crime for federal agents to act as though the accumulation of money or
property belongs to them.




                              REQUEST FOR RELIEF
       WHEREFORE, Claude C. Haby and Linda E. Haby request this Court to
grant the following relief:
        1.    A temporary restraining order issue immediately, barring federal
        agents from selling the current property illegally seized from the Hagys.
        2.   A permanent injunction against defendants upon the filing of this suit
       and notice to the defendants;
       3.    Return of all property seized without warrant and without a judicial
       order within 30 days of the filing of this complaint;
  Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 10 of 33



      4.    Return all funds taken from any and all accounts;
      5.    Costs of court and reasonable attorney's fees.
      7.    Any other awards which the court deems appropriate.



                                                                   e.
                                                  Claude C. Haby          V
                                                  do P. 0. BOX 413
                                                  Leakey, Texas [78873]
                                                  (830) 965-6438




                               DECLARATION
     I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

Executed on November 25, 2018


                                                  Claude C. Haby




                                       10
Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 11 of 33




                              EXHIBIT   1
            Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 12 of 33
  Form 668-A(ICS)                                                 Department of the Treasuiy - hflmal Revenue Service


 DATE: 04109/2015
                                                                                      TELEPHONE NUMBER
 REPLY TO:      Internal   Revenue Service                                            OF IRS OFFICE: (281)721-7707
                ANUBHAV BAGGA
                8701 S GESSNER 8T0P5434HAL
                HOUSTON, TX 11074-2944                                                NAME AND ADDRESS OF TAXPAYER:
                                                                                      CLAUDE C & LINDA E HABY
                                                                                      P0 BOX 413
 TO:     GUADALUPE NAT BK                                                             LEAKEY, IX 78873.0413135
         1309 BANDERA HWY
         KERRVILLE, TX 78028                                                          IDENTIFYING NUMBER(S):
                                                                                     _[E_       --.11
                                                                                      I possible accoun
                                                                           HABY


                               Lt0d EId.
                                                                                              StOrj Additions                      Total
       1040                  12/31/2006                                     $87,531.90                    $17,760.27                 $105,292.17
       1040                  12/31/2007                                     $22,796.78                      $4,873.51                  $27,670.29




This levy won't attach funds in IRAS, Self-Employed Individuals'
                                                                                                          Total
Retirement Plans, or any other Retirement Plans in your possession or
control, unless it is signed in the block to the right                                                    Amount                   $132,962.46
                                                                                                          Due
We figured the interest and late payment penalty to     0810912015
  Although we have told you to pay the amount you owe, It Is still not paid. This is your
unpaid amount. We will send other levies If we don't get enough with this one.            copy of a notice of levy we have sent to colleot this

  Banks, credit unions, savings and loans, and similar Institutions
must hold your money for 21 calendar days before sending             described In section 408(n) 01 the Internal Revenue Code
                                                            It to us.       must Include the Interest you earn during that tlm.
Anyone else we send a levy to must turn over your money, property, They
                                                                      credits, etc. that they have (or are already obligated fos
when they would have paid you,
   If you deade to pay the amount
                                     you owe now, please     jg   a
 o,der to the nearest IRS office with this form, so we can tell the guaranteed  payment (cash cashier's check certified hecic or money
                                                                    petson who received this levy not to send us your money. Make checks
 and money onlers payable to United States Treasury. If you mail your
 the person who received this levy from sending us your money.              payment instead of bringing it to us, we may not have time to stop

   If we have erroneously levied your bank account, we may reimburse you for
 must file a claim with the IRS on Form 8546 within one year after                the fees your bank charged you for handling the levy. You
                                                                    the fees are charged.
    If you have any questions, or want to arrange payment before other
                                                                           levies are Issued, please call or write us. If you write to us, please
include your telephone number and the best time to call. VisIt
payment processing service.                                            www3rs,gov    to determine the closest IRS office that furnishes cash

Signature of Service Representative                                        Title


Part2         ForTaxpayer
                                                                                                                   Form 668-AQCS)      (1-201 5)
            Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 13 of 33
                                                                Department of the Treasury   - Internal Revenue Service
 DATE: 1110712016
                                                                                     TELEPHONE NUMBER
 REPLY TO:      Internal   Revenue Service                                           OF   IRS OFFICE: (210)841-2448
                MICHAEL RODRIGUEZ
                8700   TESORO DR. SUITE 201
                MC 5434SANC                                                          NAME AND ADDRESS OF TAXPAYER:
                SAN ANTONIO, TX 78217-6207                                           CLAUDE C & LINDA E HABY
                                                                                     P0 BOX 413
 TO:      FIRST STATE BANK OF UVALDE                                                 LEAKEY, TX 78873-0413135
          ATrN: ACCOUNT SERVICES
          P0 BOX 1980
          UVALDE, TX 78802
                                                                                     IDENTIFYING NUMBER(S):
                                                                         HABY        JL

   Kind    at Tax       Tax Period Ended           Unpaid Balance of Assessment                StaMory Additions                  Total
       1040                  12/31/2006                                    $91,336.58                          $44766                 $91,784.2
       1040                  12/31/2007                                    $29,034.27                          $139.95                $29,174.2




This levy won't attach funds in IRAs, Self-Employed Individuals'                                            Total
Retirement Plans, or any other Retirement Plans in your possession or                                       Amount
control, unless it is signed in the block to the right    ---------                                         Due
                                                                                                                                  $120;958.4

We figured the interest and late payment penalty to    iO7I2O16
  Although we have told you to pay the amount you        , It Is still not paid. This is your copy of a noticeof levy we have sent to coiled thh
unpaid amount. We wifi send other levies If we don't get enough with this one.

  Banks, credit unions, savings and loans, and similar Institutions described In section 408(n) of the Internal RiVenUS
must hold your money for 21 calender days before sending It to us They must Include the Interest you                     COdi
                                                                                                          earn during that time
                                                  money property, credtts,.stc. thsXthiy

   If you decide to pay the amount you owe now, please kI a guaranteed payment gesh, cash#e?s check cef*d chec*,
order to the nearest IRS office wIth this form, so we can ttiWthe parson who received this levy not to send                      money
                                                                                                            us your money Make chcks
and money orders payable to United States Treasury. If you mail your payment Instead of bringIng It to us, we may not have
the person who received this levy from sending us your money.                                                                  time to stop

   If we have erroneously levied your bank account we may reimburse you for the fees your bank charged you for
                                                                                                                   handling the levy. You
must file a claim with the IRS on Form 8548 withIn one year after the fees are charged.
   If you have any questions, or want to arrange payment before other levies are issued, please call or write us. If you write to us, pleas
include your telephone number and the best time to call.          aft www.Irs.gov to determine the closest IRS office that furnishes cas
payment processing service.
Signature of SeMce Representative                                         Title
ISi MICHAEL RODRGIJEZ                                                     REVENUE OFFiCER
Part   2      For Taxpayer                                                                                            Form 668-A(ICS) (1-2015
 Form             Case 5:18-cv-01221-DAE-HJB Document    1 Filed 11/26/18 Page 14 of 33
                                                Dsp5theflt of the Treasury - Internal Revenue                     Service

 DATE: 1012112016                                                                      TELEPHONE NUMBER
 REPLY TO:          Internal   Revenue Service                                         OF IRS OFFICE: (210)841-2448
                    MICHAEL RODRIGUEZ
                    8700 TESORO         DR SUITE 201
                    MC 5434SANC                                                        NAME AND ADDRESS OF TAXPAYER:
                    SAN ANTONIO, TX 782174207                                          CLAUDE C & LINDA E HABY
                                                                                       P0 BOX 413
TO:        FIRST STATE BANK OF UVALDE                                                  LEAKEY, TX 78873.0413135
           ATTN: ACCOUNT SERVICES
           P0 BOX       1980
           UVALDE, TX 78802
                                                                                       IDENTIFYING NUMBER(S):
                                                                              HABY


   Kind of Tax               Tax Period Ended          UnpadalsncofA.::::n*nt                   StoryAdd8ánó                           TOt*l
         1040                    12(31/2006                                   $92,873.67                          $274.44                  $93,148.11
         1040                    12131/2007                                   $29,034.27                           $85.80                  $29,120.07
       CIVPEN                    12/31/2008                                   $11,557.48                           $34.15                  $11,591.63




This levy won't attach funds in IRAs,Self-Employed Individuals'                                                Total
Retirement Plans, or any other Retirement Plans in your possession or                                          Amount                   $133,859.81
control,unlessssignedintheblocktother$ght.
We figured the Interest and      1St.   payment penalty to   1112012018
  Although we have told you to pay the amount you owe, it Is $110 not paid. This           your copy
                                                                                      Is               of a notice of levy we have sent to oousct this
unpaid amount. We wifi send other levies If we don't get enough with this one.

  Banks, credit unions, savings and loans, and similar Institutions described In sectIon 408(n) of
                                                                                                   the Internal Revenue Code
mustlibtd your        mnefr
                          81   Isalm day.belare.andIng4t4ous They must _
Anyone else we send a levy to must turn over your money, property, credits, etc that they have
when     they would have paid you.
                                                                                                 (or are ah'..dy cblI   d foi)
  If you decide to pay the amount you owe now, please
order to the nearest IRS office with this form so
                                                                k'a
                                                              guaranteed payment (cash, cashier's chedç certified check or money
                                                 we canTieLthe person who received this levy not to send us your money. Make checks
and money orders payable to United States 'treasury. If you mad your payment Instead of bringing it to
                                                                                                       us, we may not have time to stop
the person who received this levy from sending us your money.

  If   we have erroneously levied your bait account,we may reimburse you for the fees your bank charged you for
must    file   a claim with the IRS on Form 8546within one year after the fees are charged.
                                                                                                                            handling the levy.   You
   If you have any questions, or want to arrange
                                                 payment before other levies are issued, please call or write us. If you write to us, please
include your telephone number and the best time to cad         sft www.irs.gov to determine the closest IRS office that
payment processrng service.                                                                                                  furnishes cash

Signature of SeMce Representative                                             Title
                                                                          I

1Sf MICHAEL RODRIGUEZ                    -;                               I   RFVFPUJF flFICFR
Part   2-         For Taxpayer                1
                                                                                                                        Foni 888.A(lCS) (1-2015)
            Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 15 of 33
Foim 668-A(ICS)                                       Department of the Treasury   - Internal Revenue $*1ce
(January 2002)                                                        Notice of Levy
DATE: 09120/2016                                                           TELEPHONE NUMBER
REPLY TO:      internal   Revinu. Service                                      OF IRS OFFICE:   (210841-2448
               MICHAEL RODRIGUEZ
               8700   TESORO DR. SUITE 201
               MC S434SANC                                                     NAME AND ADDRES,OF TAXPAYER:
               SAN ANTONIO, TX 782174207                                   CLAUDE C & UNDAE HABY
                                                                           P0 BOX 413
TO:     FIRST STATE BANK OF UVALDE                                         LEAKEYtX 788734413
        ATTN: ACCOUNT SERViCES
        P0 BOX 1980
        UVALDE, TX 78802
                                                                           IDENTIFYiNG NUMBER(S):                         I
                                                                           I
                                                                                                                              -



                                                                HABY


  Kind of Tax          Tax Period Ended     Unpaid Balance of   s.snnent             Stataory Addlions                    Total
       1040                  12/31OO6                            $89,634.06                        $3,99.02                       $92,833.08
       1040                  1231/2007                           $28,022.05                         $99.53                        $29,021.58




This levy won't attach funds in IRAs, Self-Employed tndivlduaW                       .,           To*I
Retirement Plans, or any other Retirement Plans in your possession or                             Amount                  $121 ,854.6
control, unless It is signed in the block to the right                     '




Signature of Service Representative                              iI




Part   2      For Taxpayer                                                                                    Form 668-A(ICS) (1.2015)
Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 16 of 33




                              EXHIBIT 2
                    Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 17 of 33


   Form    668-B (ICS)                                         Department of the Treasury - Internal Revenue Service
   (Rev.   July 2014)
                                                                                                          Levy
   Due from:
                                                                                                    Originating Internal Revenue Territory Office
               CLAUDE C & UNDA E HABY AKA C L HABY
               INTERNTIONAL                                                                                      Gulf States
                                                                                                             -                 -   Kansas City
               P0 BOX 413
               LEAKEY, TX 78873-0413135

               Taxpayer Identification_Number

   Kind of Tax                       Tax                       paid Balance
                                                                                                             statutory
                                Period Ended                 Of Assessment                                   Additions                                       Total
        1040                      12/3112006                                $95,299.54                                   $4,604.78                                   $99,904.32
        1040                      12/31/2007                                $30,215.19                                   $1,463.03                                   $31,678.22




                    Page   1   of 1                 Total amount due as of 11/0412018                                                                           $131,582.54
             Due to IRS tax processing times appeals, or tax periods in dispute, the
                                                                                     amount above does not reflect all taxes that may be due at
             this time. For a t tal balance due, please contact the undersigned Revenue
                                                                                        Officer at (281) 721-7466


 The amounts shown above are now due, owing, and unpaid to the United
                                                                                             Therefore, under the provisions of Code section 6331, so much of the
 States from the above taxpayer for internal revenue taxes. Notice and demand
                                                                                             property or rights to property, either real or personal, as may be necessary
 have been made for payment. Chapter 64 of the Internal Revenue
                                                                             Code            to pay the unpaid balance of assessment shown, with additions provided
 provides a lien for the above tax and statutory additions. Section 6331 of the
                                                                                             by law, including fees, costs, and expenses of        this   levy, are levied on to
 Code authorizes collection of taxes by levy on all property or rights to property
                                                                                             pay the taxes and additions
 of a taxpayer, except property that is exempt under
                                                     section 6334,



                                                                                                                               (Date of seizure)

 Signature     of   Revenue Officer                                Digitally signed by
                                                                                                    Telephone number
                                                                   Christopher J. Fletcher
                                                                                                I                                        Date
                                                                   Date: 2018.10.05 09:14:37
  CHRISTOPHER FLETCHER                                             -0500'                             (281) 721-7466
                                                                                                I

       Printed name of Group Manager                                   Signature                                                                 T. Ashton
           JAMES ASHTON                                                                James T. Ashton                                   17:38:17-0500

           Printed name of Territory Manager
                                                                                                                                         Date

           Printed name          of   Area Director, if required       Signature                                                         Date


Part   3 To be        given to the taxpayer                                        Catalog No. 36960H                              Form 368-B (ICS) (Rev. 7-2014)
Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 18 of 33
 Department of the Treasury

                                 Notice of Seizure
                                 Name and address    of owner (real estate) or party in possession (personal

                                  CL HABY INTERNATIONAL
                                  Po Box 413
                                  Leakey, TX 78873

     Under the authority in section 6331 of the Internal Revenue Code, and by virtue of a levy from the Area
 Director of Internal Revenue of the area shown below, I have seized the property below for nonpayment of past
 due internal revenue taxes.
        Name      CLAUDE C & LINDA E HABY AKA C L HABY INT Amount Due from           1Tintemat Revenue Area
 Due                                                              Form 6688
        Address
                  Po Box 413                                    1
                                                                                       land Territory
                        Leakey, TX 78873                                                 $            131,582.54       Gull States/Kansas City




 Description of property
 Right title and interest to 380 795 acres of unimproved real property descnbed in the deed located
 in Vol 730 Page 294 of the Deed Records of Bandera County, Texas

 More commonly known as Property ID Numbers 163244, 163245, 163246, 163247 and 163249 of
 the Bandera Central Appraisal Distnct and by the addresses 45599 FM 187 Vanderpool, TX and
 46943 FM 187 Vanderpool, TX




 If no, the reason the taxpayer was not present
     Unavailable
                    ;
                              Dedirt           Otherelai n)    --
 Was the taxpayer or representative present during the seizure of the property?


                                                                    TP physical location unknown
                                                                                                        Yes           No



                                                                                                                    ______




 _____                                      _!!;'-
                                                                                                               a'



                                                                                                                              iii
                                                                                                                              ItIiki.11t[.M;




 _Arr!L__                                                                                                                     1'iii
                               r
Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 19 of 33




                              EXHIBIT   3
       Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 20 of 33
                                                        DOC 00228290

                                    UNITED STATES TAX COURT
                                       WASHINGTON, DC 20217


CLAUDE C. HABY,

                   Petitioner,


                                                           Docket No. 19180-17.

COMMISSIONER OF INTERNAL REVENUE,

                   Respondent




                     ORDER OF DISMISSAL FOR LACK OF JURISDICTION

            On November 6, 2017, respondent filed in the above-docketed case a Motion to Dismiss
    for Lack of Jurisdiction, on the grounds: (1) That the petition was not filed within the time
    prescribed by section 6213(a) or 7502 of the Internal Revenue Code (LR.C.) with respect to
    deficiencies for taxable years 2006, 2007, and 2008; and (2) no notice of determination under
    section 6320 Or 6330, I.R.C., to form the basis for a petition to this Court had been sent to
    petitioner with respect to taxable years 2001 through 2016, nor bad respondent made any other
    determination with respect to petitioner's such tax years that would confer jurisdiction on the
    Court as of the time the petition herein was filed. Although the Court directed petitioner to file
    an objection., if any. to respondent's motion to dismiss, petitioner has failed to do so.

           Upon due consideration, it is

            ORDERED that respondent's Motion To Dismiss for Lack of Jurisdiction is granted, and
    this case is dismissed for lack ofjurisdiction.



                                                       L. Paige Marvel
                                                         Chief Judge
    ENTERED:           DEC 19 2017


                                                                          CERTIIBCQP
                                                                          STEP*N1E A.. SERVQ
                                                                          BY:
                                       SERVED Dec 19 2017                            DWYL)'LERK
                                             U!j-   UU228288                    F(
         Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 21 of 33            4.


 US TAX COURT                                                           US TAX COURT
   RECEIVED                                                                   eFILED
                                                      PA
   NOV 6 2017                                                             NOV 6   2017
    12:19 PM




CLAUDE C. HABY,
                   Petitioner,
                                               ELECTRONICALLY FILED

              V.                               Docket No.   19180-17


COMMISStONER OF INTERNAL REVENUE:
                 Respondent




         RESPONDENTS MOTION TO DISMISS FOR LACK OF
                                  JURISDICTION



CERTIFICATE OF SERVICE
    Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 22 of 33



                           UNITED STATES TAX COURT

CLAUDE C. HABY,

                           Petitioner,

                                              Docket No.    19180-17

COMMISSIONER OF INTERNAL REVENUE,

                           Respondent.


               MOTIOt TO DISMISS FOR LACE OF LURISDICTION

       RESPONDENT MOVES that this case be dismissed for lack of

jurisdiction upon the ground that the petition was not filed

within the time prescribed by I.R.C. § 6213(a) or           §   7502.

       IN SUPPORT THEREOF, Respondent respectfully states:

       1.   Petitioner states in his petition that he never

received either a notice of deficiency or a notice of

determination concerning collection action.

       2.   Petitioner references an existing income tax liability

but did not attach to his petition a copy of either a notice of

deficiency or a notice of determination concerning collection

action.

       3.   Respondent has searched his records and determined that

a   notice of deficiency was issued to petitioner and his wife on

September 20,    2013.   for the tax years 2006, 2007,     and 2008.     A
copy of this notice of deficiency is attached as Exhibit A.

       4.   Respondent has diligently searched his records and
  Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 23 of 33



Docket No. 192.80-17               - 2 -

contacted I.R.S. personnel in an attempt to determine whether

any notices of determination have been issued to petitioner.

Based on this diligent search, and based on a review of

respondent's records kept in the ordinary course of business

when respondent issues and mails a notice of determination to a

specific taxpayer, there is no record, information, or other

evidence indicating that a notice of determination under by

I.R.C. § 6320 or 6330 has been mailed to petitioner.

        5.   Accordingly, respondent has determined, based upon the

foregoing, that no notice of determination sufficient to confer

jurisdiction on the Court under I.R.C. §S 6320 and 6330 has been

sent to petitioner.

        6.   Respondent has further determined based upon the above-

described diligent search that, other than the notice of

deficiency listed above, no determination has been made by

respondent that would confer jurisdiction upon this Court.

        7.   The notice of deficiency listed above was mailed to the

same address from which petitioner filed his petition in this

case.

        8.   The notice of deficiency for tax years 2006, 2007,        and
2008, dated September 20,     2011, was sent to petitioner's last

known address, the address shown in the notice of deficiency, by

certified mail on September 20, 2011, as shown by the postmark
     Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 24 of 33



Docket No. 19180-17                          - 3 -

date stamped on USPS Form 3877, a copy of which is attached

hereto as Exhibit B.

        9.    The USE'S Form 3877 specifies that the mailing was a

notice of deficiency for tax years 2006, 2007, and 2008.

        10.   The 90-day period for timely filing a petition with

this Court from the notice of deficiency for tax years 2006,

2007, and 2008           expjtedn        December 19, 2011, which datewas not
                               cP
a Saturday,        aSu,p'a"or           a legal holiday in the District of
                        \Q(/
Columbia.

        11.                ition was filed with the Tax Court on September
              Li   ç9
11,    201, qicI date               is 2,183 days after the mailing of the

noti
        Qi\d.ciency                 for tax years 2006, 2007, and 2008.

             .)he copy of the petition served upon Respondent bears           a

rt'ton        that the date of the U.S.           Postmark stamped on the cover

 in4hich the petition was mailed to the Tax Court is September

5,    2017, which is 2,177 days after the mailing of the notice of

deficiency for tax years 2006, 2007, and 2008.

        13.   The petition was not filed with the Court within the

time prescribed by I.R.C. S 6213(a) or § 7502.

        14.   Counsel for respondent called petitioner at the number

listed on his petition in order to request his view on whether

this motion should be granted.                Petitioner's wife stated that

petitioner is not available during business hours.
  Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 25 of 33



Docket No. 19180-17                 -   4


        15.   Counsel for respondent cannot state whether petitioner

objects to the granting of this motion.

        WHEREFORE,    it is prayed that this motion be granted.


                                            WILLIAM M. PAUL
                                            Acting Chief Counsel
                                            Internal Revenue Service




              NOV 0 62017
Date:                               By:
                                            JEFFREY D. HEI.DERSCHEIT
                                            Attorney
                                            (Small Business/Self-Employed)
                                            Tax Court Bar No. HJ1538
                                            300 E. 8th Street
                                            Suite 601
                                            Mail Stop 2000AUS
                                            Austin, TX 78701
                                            Telephone: (512) 499-5763

OF COUNSEL:
BRUCE K. MENEELY
Division Counsel
(Small Business/Self-Employed)
ABBEY B. GARBER
Area Counsel
(Small Business/Self-Employed:Area           6)
BROCK E. WHALEN
Associate Area Counsel
(Small Business/Self-Employed)
                                                                          ri')
                                                                                                                                                                                                Filed far Record in
                                                                                        0                                                                                                            Rundero Counti
                                                                                        F-i
                                                                                                  >1
                                                                      N                z                                                                                                         ov J7y2Ol8
Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 26 of 33




                                                                                                                                                                                           Qn                        at
                                                                                       0
                                                                      -4               I-4        1-4
                                                                                       F-i        U)            (U                                             -o                                        Ace
                                                                                       0
                                                                     -J
                                                                      ci
                                                                                                  C
                                                                                                  0
                                                                                                  -H


                                                                                                                Q4
                                                                                                                LI)
                                                                                                                (U

                                                                                                                                                         0         LI)
                                                                                                                                                                   >1
                                                                                                                                                                   çco

                                                                                                                                                                                                    Record
                                                                                                                                                                                           Document Number                    OO2282
                                                                                       -I-I       4)         -J                                    F-i    O              U)                Amount                               46%
                                                                                        0         a)            11)
                                                                                                                                                   I-I    :i
                                                                                                  Q             0                                  çxQ              I
                                                                                        a)                                                         Z $-44-4b                                    Receirt Number              14U1
                                                                                       $4         C
                                                                     N                 0          o             cu                                 Cl)             a)
                                                                                                                                                                                                Elizabeth Noreen
                                                                     N
                                                                                       4-1
                                                                                               -t,              c
                                                                                                                                                   LX
                                                                                                                                                          C    -
                                                                                                                                                              -U)
                                                                                                                                                                         0
                                                                     N                 a)         a)        -'-1                                   o     -H        Ci)   Z
                                                                                       -C                                                          1-44-)          U)
                                                                                       -Ii                                                          x(fla)$4                           cm rrovston heroin 4hich cot        ct
                                                                                                  I-I
                                                                     C,                           U)                                                                                    the sale, rrntei or use of .:;o
                                                                                       'l-1       U)
                                                                                                                                                         -t    -ri       1Q            described reel proeerb be:. --
                                                                                       0                                                                           Cl)
                                                                                                                                                                                        of color or race is invalid   rd
                                                                                                  U)
                                                                     ci                >                                                                 >il:l)                        unenforceable under Federal
                                                                                                  (U                                                                     1.4
                                                                                                                                                                                                 STATE OF TEXAS
                                                                                       0                -                                                      r
                                                                                                                                                                                                 CUUHTY OF BAMDERA
                                                                                       0      z                                                    LX
                                                                                                                                                                                            I herebc certifm that tt
                                                                                                                                   (V)
                                                                                       (U     1-4       (                                          1X44        E          <             instrument ias filed on the date ord
                                                                                                                            >1     U)              z)4)Cl)               (U            time ctomred heroon b    me end wo;
                                                                                       lJ                              U)          co                                                   duly recorded in the volume end
                                                                                       (U
                                                                                      -C                              0                                                                end pome of the elf idol records of
                                                                                      4J      U)                                                                                                    Bandera C:ount
                                                                                              I-i                     r4           F-i                                                 as stemeed hereon       h'i   me.
                                                                                       >1     LXI                     0
                                                                                      4-4
                                                                                      -H
                                                                                              D                       4-I
                                                                                                                            w
                                                                                                                                  0->                                                               Nov O7v2OUi
                                                                                                                      (I)   -ci    LI)
                                                                                       1-4    I:z4          C         0$     i
                                                                                 r     a)     o             o               nb     'U
                                                                                 C)
                                                                                       U
                                                                                                            'I)

                                                                                                                            -1    a)                                                            COnthI   Wheeler
                                                                                                                                                                                                I3andere Countm
                                                                                                                                                                                                                          Couetc Ciorl
                                                                                                                      LI)
                                                                                 co    0      C)                      U)
                                                                                                                                         =
                                                                                                            (U        C')
                                                                                              ,-1           U)        LI)
                                                                                       U)                             $4
                                                                                      -H      L             U)
                                                                                 0    U)
                                                                                              o             C         0                                                        -
                                                                                              Et,           4)        (U
                                                                                 z    -ri
                                                                                              U)            b         $4
                                                                                      F-'     U)            c         LI)
                                                                                 U)           1-4           -H
                                                                                 0
                                                                                              z                                              LI)
                                                                                              Cl)           -H        (U                 4)
                                                                                 0
                                                                                                                                                                                   r
                                                                                              I-I           (Ii       1.4
                                                                                                                                             (U
                                                                                              0                                          0
      Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 27 of 33
                                                 ooc: 00228291
                                                                       ;/i   LV(.1.icLc
                                                                          OL 1127       PG   439

                                UNITED STATES TAX COURT
                                   WASHINGTON, DC 20217


LINDAE.HABY,                                     )

                                                 )
                 Petitioner,                     )
                                                 )
                 v.                              ) Docket No. 19189-17.
                                                 )
COMMISSIONER OF INTERNAL REVENUE,)
                                                 )
                 Respondent                      )

              ORDER OF DISMISSAL FOR LACK OF JURISDICTION

            On November 6, 2017, respondent filed a Motion To Dismiss for Lack of
    Jurisdiction on the ground that no notice of deficiency or notice of determination
    was issued to petitioner for the taxable years 2000, 2001, 2002, 2003, 2004, 2005;
    2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016 that would permit petitioner
    to invoke the Court's jurisdiction and that the petition filed to commence this case
    was not filed within the time prescribed by the Internal Revenue Code with respect
    to taxable years 2006, 2007, and 2008. Although the Court directed petitioner to
    file an objection, if any, to respondent's motion to dismiss, petitioner failed to do
    so.

          Upon due consideration, it is

         ORDERED that respondent's Motion To Dismiss for Lack of Jurisdiction is
   granted, and this case is dismissed for lack ofjurisdiction.




                                          L. Paige Marvel
                                            Chief Judge

   ENTERED:           DEC 28 2017                                               --    .c.




                                                                 CERTJFp'
                                 SERVED Dec 282017
              Case 5:18-cv-01221-DAE-HJB Document DOC   00228239
                                                  1 Filed 11/26/18 PageVOL
                                                                        28 of 1127
                                                                              33     PG   431
  US TAX COURT
                                                                             USTAXCOURT
    RECEIVED                                                                     eFILED
                                                         SYM
   NOV  6 2017
                                                                               NOV 6 2017
    12:10 PM




LINDA   E.   HABY,
                         Petitioner,

                                                    ELECTRONICALLY FILED

                     v
                                                    Docket No.   19189-17


COMMISSIONER OF INTERNAL REVENUE,
                         Respondent




             RESPONDENT'S MOTION TO DISMISS FOR LACK OF
                                       JURISDICTION



CERTIFICATE OF SERVICE
  Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 29 of 33



                        UNITED STATES ThX COURT

LINDA E. HABY,

                        Petitioner,

                        V.                  Docket No.    19189-17

COMMISSIONER OF INTERNAL REVENUE,

                        Respondent.




     RESPONEENT MOVES that this case be dismissed for lack of

jurisdictior upon the ground that the petition was not filed

within the time prescribed by I.R.C. § 6213(a) or § 7502.

     IN SUPPORT THEREOF, Respondent respectfully states:

     1.   Petitioner states in her petition that she never

received either a notice of deficiency or a notice of

determination concerning collection action.

     2.   Petitioner references an existing income tax liability

but did not attach to her petition a copy of either a notice of

deficiency or a notice of determination concerning collection

action.

     3.   Respondent has searched his records and determined that

a notice of   deficiency was issued to petitioner and her husband

on September 20, 2011 for the tax years 2006, 2007, and 2008.          A
copy of this notice of deficiency is attached as Exhibit A.

     4.   Respondent has diligently searched his records and
  Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 30 of 33



Docket No. 19189-17                     2

contacted I.R.S. personnel in an attempt to determine whether

any notices of determination have been issued to petitioner.

Based on this diligent search, and based on a review of

respondent's records kept in the ordinary course of business

when respondent issues and mails a notice of determination to a

specific taxpayer, there is no record, information, or other

evidence indicating that a notice of determination under by

I.R.C. § 6320 or 6330 has been mailed to petitioner.

        5.   Accordingly,                has .det..rrd., based upon the

foregoing, that no notice of determination sufficient to confer

                 on the Court under I.R.C. §      6320 and 6330 has been

sent to petitioner.

        6.   Respondent has further determined based upon the above-

described diligent search that, other than the notice of

deficiency listed above,     fl..   d.tEinati.Ofl has been. made b

resnondent that would confr         juriditn.     upon this Court.

        7.   The notice of deficiency listed above was mailed to the

same address from which petitioner filed her petition in this

case.

        8.   The notice of deficiency for tax years 2006, 2007, and

2008, dated September 20, 2011, was sent to petitioner's last

known address, the address shown in the notice of deficiency, by

certified mail on September 20, 2011, as shown by the postmark
      Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 31 of 33



Docket No. 19189-17                                  3

date stamped on USPS Form 3877, a copy of which is attached

hereto as Exhibit                   B.

         9.       The USPS Form 3877 specifies that the mailing was a

notice of deficiency for tax years 2006, 2007, and 2008.

        10.       The 90-day period for timely filing a petition with

this Court from the                      notfe of deficiency    for tax years 2006,

2007,     and 2008 exp,Lreon December 19, 2011, which date was not

a Saturday,             a                 or a legal holiday in the District of

Columbia.
                            (:5..

        11.       Tk,   pe'cition was filed with the Tax Court on September

11,
              <\>
              L

       201,'w'Jhdate                     is 2,183 days after the mailing of the

noticociency                             for tax years 2006, 2007, and 2008..

                   he copy of the petition served upon Respondent bears a
1\\
npt.ion that the date of the                      U.S.   Postmark stamped on the cover

inch              the petition was mailed to the Tax Court is September

5,    2017, which is 2,177 days after the mailing of the notice of

deficiency for tax years 2006, 2007, and 2008.

        13.       The petition was not filed with the Court within the

time prescribed by I.R.C. § 6213(a) or                      §   7502.

        14. Petitioner objects to the granting of this motion.
  Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 32 of 33



Docket No. 19189-17                  4   -

        WHEREFORE, it is prayed that this motion be granted.


                                         WILLIAM M. PAUL
                                         Acting Chief Counsel
                                         Internal Revenue Service




Date:      NOV 0 62017            By:
                                         JEFFREY D.. HEIDERSCHEIT
                                         Attorney
                                         (Small Business/Self-Employed)
                                         Tax Court Bar No. HJ1538
                                         300 E. 8th Street
                                         Suite 601
                                         Mail Stop 2000AUS
                                         Austin, TX 78701
                                         Telephone: (512) 499-576.3

OF COUNSEL:
BRUCE K. MENEELY
Division Counsel
(Small Business/Self-Employed)
ABBEY B. GARBER
Area Counsel
(Small Business/Self-Employed:Are.a       6)
BROCK E. WHALEN
Associate Area Counsel
(Small Business/Self-Employed)
                                                                                                                                                                                        Filed for Record in:
                                                                                                                                                                                             Banderu Cour1t
                                                                                        0
                                                                                                                                                                                  On    Nov   O7201S        at    125QP
                                                                                        z        -
                                                                                        0                       0
Case 5:18-cv-01221-DAE-HJB Document 1 Filed 11/26/18 Page 33 of 33




                                                                                                                                                                                              As a
                                                                                        '-4           -1    -d
                                                                                        E-t          a)         (U                                          0                              Record    i
                                                                                        o             ::        04                                          ci)
                                                                                                     0                                                      >1                    Document Number                  iX422829
                                                                                                 -H         a)                                         .-   0
                                                                                        ty'      4J                                                    C\I'H
                                                                                        1:::     -d         (ii                                                                   Amount
                                                                                       -H         P                                              E-i 04E('O
                                                                                        o         a)        U)                                   I-, ir LI)                            Receint Number
                                                                                                  04        0                                    t:io    'H  I
                                                                                                                                                                                                                  140372
                                                                                        ci)                 04
                                                                                        s-I       s::                                                                                   Elizabeth        iornan
                                                                     N                  o
                                                                                       t#-I
                                                                                                 o          (U                                   Cl)
                                                                                                                                                 cx;
                                                                                                                                                            (I)
                                                                     N        ti                 0                                                     C          0
                                                                                                           -H                                    C) -H                       An erovision herein which rtrictc
                                                                     N         -                                                                 I-44J U)
                                                                                                                                                            (I)   2:
                                                                                                                                                                             the suiel rentul or use of the
                                                                     0                 1J             4                                                     ci;
                                                                                                                                                                             described real property be':ousa
                                                                     0
                                                                              ri      t4         U)
                                                                                                                                                 X:IC
                                                                                                                                                    -H m
                                                                                                                                                                  (U
                                                                                                                                                                             of color or race is invcij Id and
                                                                                  4
                                                                                        0                                                                   U)               unenforceable under Federul Lw
                                                                                                                                                 C)
                                                                     0        r
                                                                                       >t
                                                                                                 U)
                                                                                                 (U                                                    >m                              STATE OF TEXAS
                                                                     0        '
                                                                                       Q                                                          -IQ)            ;:i
                                                                                                                                                                                       COUNTY OF BANDERA
                                                                              11       0                                                               C'H 0                      I hereby certifi that
                                                                                                                                                                                                         this
                                                                                       0        Z                                                cx;
                                                                                                                                                                               astrument was filed on the date und
                                                                                                0                                                                            ie    stomned herecrn b9 me and was
                                                                                       (U                                                        C4..)      E                dul recorded in the volume ond
                                                                                                                                     co                           (U
                                                                              I14
                                                                                      -'-i      0                     U)   >1        t:o                                     and PO9C of the ufficiol records of:
                                                                                      -C        C)                    0    (U   'H                                                       Dondera Count9
                                                                                       4J       U)                   'H                                                      as stumned hereon b me
                                                                                      4-4
                                                                                      -H

                                                                                                '-4
                                                                                                D
                                                                                                                     'H
                                                                                                                      0
                                                                                                                     4-4
                                                                                                                            x         -
                                                                                                                                                                                           Nov 072018
                                                                                      4J
                                                                         N                                            0)
                                                                                                                      (U
                                                                                                                           (U        0)
                                                                                                                                                                                       Centh Uheeler Counts Clark
                                                                         'H           0)
                                                                                      0
                                                                                               0           0               CO
                                                                                                                           -H
                                                                                                                                     (Ci
                                                                                                                                     (I)
                                                                                                                                           C'4                                         Fiunderu Counts
                                                                                                           ci)       ci)                   (0
                                                                         co           0        C)          E         (I)
                                                                         'H           .4W)     r.::                  0D
                                                                                                           U)
                                                                         'H           U)
                                                                                                                     ci)
                                                                                                                     s-I
                                                                                      r4                   a)        -ti
                                                                         o            U)
                                                                                               0                     -o
                                                                                                I4         4)        (U
                                                                         2:           -H
                                                                                               Co                    5-4
                                                                         a)
                                                                                               Cl)         C         a)
                                                                                               I-I                   04
                                                                                                           'H        04
                                                                         o                     (1)         -H        (U
                                                                         oo                    '-4         (U
                                                                                                                                                                        I'
                                                                                                                     5-4
